Order unanimously *1038reversed, with twenty dollars costs and disbursements to the defendants-appellants, and plaintiff’s cross motion for the appointment of a receiver denied. The motion of the defendants-appellants for relief enjoining and restraining plaintiff and impleaded defendants during the pendency of this action is granted as prayed for in the order to show cause dated December 6, 1944. Ho opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.